                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                               Case No. 13‐CR‐0035(1) (PJS/SER)

                       Plaintiff,

 v.                                                                ORDER

 JEFFREY ALLEN GARDNER,

                       Defendant.

       Defendant Jeffrey Gardner is serving a 90‐month sentence after being convicted

of various fraud charges. This matter is before the Court on Gardner’s two motions for

release under 18 U.S.C. § 3582(c)(1)(A)(i), under which a Court may reduce a

defendant’s term of imprisonment if it finds that “extraordinary and compelling reasons

warrant such a reduction[.]” The Court denies Gardner’s first motion on the merits and

denies his second motion for failure to exhaust administrative remedies.

                                       A. First Motion

       Section § 3582(c)(1)(A) permits defendants to move for a sentence reduction, but

only after complying with an exhaustion requirement. Specifically, a defendant may

move for a sentence reduction “[1] after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier . . . .”
       Gardner submitted a request for compassionate release to the Bureau of Prisons

(“BOP”) on December 6, 2019. Jones Decl. ¶ 3. The BOP denied his request on

December 18 and provided Gardner a copy of the denial on January 3, 2020. Id. ¶ 4.

Gardner did not appeal this decision. Id. ¶ 5. As a result, the government argues,

Gardner has failed to comply with the exhaustion requirement of § 3582(c)(1)(A).

       The Court disagrees. Section 3582(c)(1)(A) permits a defendant to bring a motion

upon the earlier of (1) the exhaustion of all administrative rights to appeal the BOP’s

failure to bring a motion to reduce his sentence or (2) the lapse of 30 days from the

BOP’s receipt of the defendant’s request that the BOP bring such a motion. As it has

been more than 30 days since the BOP’s receipt of Gardner’s request, his first motion is

ripe for review.

       Nevertheless, the Court denies the motion. Gardner argues that “extraordinary

and compelling reasons” exist on the basis of various underlying health conditions.

Gardner submits no medical records documenting his conditions, however, and BOP

records suggest that Gardner is receiving appropriate treatment for his health issues

and that he is functioning normally in the prison environment. ECF No. 322‐3.

       Moreover, in determining whether to grant a motion under § 3582(c)(1)(A), the

Court must consider the sentencing factors in 18 U.S.C. § 3553(a) “to the extent that they

are applicable.” As the Court explained at sentencing, over the course of roughly two



                                            -2-
years, Gardner committed hundreds of individual acts of fraud and caused an

extraordinary amount of suffering to dozens of victims, many of whom were relatively

unsophisticated and some of whom lost their life’s savings. Moreover, Gardner has

steadfastly denied committing any crime, despite overwhelming evidence to the

contrary. The Court nevertheless varied downward from the recommended sentencing

range in light of several mitigating factors, including Gardner’s lack of criminal history.

The Court does not believe that a further reduction would adequately reflect the

seriousness of Gardner’s offense nor provide just punishment. See 18 U.S.C.

§ 3553(a)(2)(A).1

       In the alternative, Gardner asks that the Court order a change of custody to home

confinement. It is up to the BOP, however, to designate the place of confinement. 18

U.S.C. § 3621(b); United States v. Kattom, 619 F. App’x 569 (8th Cir. 2015) (per curiam)

(“We note that the court lacked authority to order placement at any particular facility as

the Bureau of Prisons (BOP) is solely responsible for that decision.”). Gardner’s first

motion for release is therefore denied.

                                     B. Second Motion

       Gardner’s second motion, dated March 23, 2020, seeks immediate release due to



       1
       Gardner contends that he is also eligible for release under 18 U.S.C. § 4205(g).
That provision was repealed effective November 1, 1987, however, and only applies to
defendants whose offenses occurred before that date. 28 C.F.R. § 572.40.

                                            -3-
the coronavirus pandemic. Gardner does not contend, however, that he has requested

that the BOP bring a motion on this basis on his behalf. Accordingly, he has failed to

comply with the exhaustion requirement in § 3582 (c)(1)(A) with respect to this motion,

and the motion is therefore denied.

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motions for release [ECF Nos. 317, 320]

are DENIED.


 Dated: April 6, 2020                        s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -4-
